Citation Nr: 0303730	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-08 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel








INTRODUCTION

The veteran had active duty from December 1962 to December 
1966.

Service connection for a right shoulder disability was 
previously denied by the Board in August 1989 and in November 
1990 the RO denied an application to reopen the claim for 
service connection for a right shoulder disability.  The 
current appeal initially came to the Board of Veterans' 
Appeals (Board) on appeal of a February 2000 rating decision 
by the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
another application by the veteran to reopen the claim for 
service connection for a right shoulder disability.  

In September 2002 the Board reopened the claim for service 
connection for a right shoulder disability, and undertook 
additional evidentiary development.  38 C.F.R. § 19.9(a)(2).  
The requested development has been completed, and the veteran 
has been given notice of such development and he has 
responded to such notice.  The case is ready for appellate 
disposition.


FINDING OF FACT

The veteran's right shoulder disability is of service origin.


CONCLUSION OF LAW

The veteran's right shoulder disability was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law defines the obligations of 
the VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
a claim for service connection.  In Board remands, the 
statement of the case and numerous supplemental statements of 
the case the veteran has been effectively notified of the 
information and evidence necessary to substantiate his claim.  
The record shows that the veteran has been informed most 
recently in December 2002 correspondence that the VA would 
provide assistance him getting any evidence, and he was 
provided VA forms (VA Form 21-4142) that provide for 
authorization for release of medical records relative to any 
private medical treatment.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the 
veteran has identified medical records that he deemed 
pertinent to his claim, and the VA has obtained all such 
records.  The Board concludes that the requirements of the 
VCAA have been satisfied and, therefore, a decision on the 
merits at this time does not violate the VCAA or prejudice 
the veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, including arthritis, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran's service medical records show that he was 
treated at sick bay in July 1963 after falling on his right 
shoulder.  X-rays showed a partial separation of the right 
shoulder.  The separation examination showed no pertinent 
abnormality. An April 1967 VA examination revealed a 
diagnosis of residuals of an injury to the right shoulder.  
Thereafter he received VA outpatient treatment for right 
shoulder complaints in the 1980s.

In an October 1990 medical statement, Dr. C. reported that 
the veteran most probably suffered a Grade II separation of 
the right acromioclavicular joint in 1963 which gradually 
developed into secondary degenerative arthritis of that 
joint.

In a November 1998 private medical statement, Dr. A rendered 
an opinion that the veteran's lack of motion and impairment 
in the right shoulder was associated at least in part to the 
traumatic injury sustained many years ago.

In January 2003 the veteran was examined by a VA orthopedist.  
Following examination with X-rays and review of the veteran's 
entire medical records, the diagnoses were shoulder 
acromioclavicular joint separation with secondary 
osteoarthritis and subsequent severe rotator cuff tear 
secondary to chronic impingement syndrome and right shoulder 
derangement.  

The VA orthopedic examiner noted that as it was known in 
orthopedic literature, the veteran might have developed a 
type III impingement lesion resulting in tear of the 
supraspinatus tendon.  Therefore, it was his opinion that the 
veteran's lack of motion and impairment was associated, at 
least in part, with the traumatic injury sustained in 
service.  The examiner concluded that the veteran did have an 
acromioclavicular joint separation in service, and even 
though he had a normal arthrogram in 1983, it was well 
documented that he had had continuing right shoulder pain and 
impingement.  He agreed with Dr. A. that due to the 
chronicity of this impingement syndrome by the 
acromioclavicular spur, which was caused by trauma to his 
right shoulder and acromioclavicular separation, the veteran 
developed a rotator cuff tear and currently has right 
shoulder derangement.

Several doctors have now effectively attributed the veteran's 
current right shoulder disability to the injury he sustained 
during active duty.  Under these circumstances, the Board 
concludes that the evidence reasonably supports service 
connection for the current right shoulder disorder.  
Accordingly service connection for a right shoulder 
disability is established.


ORDER

Service connection for a right shoulder disability is 
granted.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

